COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00037-CR


Ex parte Jacob Ryan Evans                 §   From the 415th District Court

                                          §   of Parker County (CR12-0734)

                                          §   August 22, 2013

                                          §   Opinion by Chief Justice Livingston

                                          §   (p)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _________________________________
                                          Chief Justice Terrie Livingston